Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 10, 2015

                                      No. 04-15-00146-CV

                          IN THE INTEREST OF S.W.B.-L.ET AL,

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010-PA-02179
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        In this accelerated appeal of the February 23, 2015 order terminating Appellant’s parental
rights, on May 22, 2015, this court granted Appellant’s motion for extension of time to file the
brief until June 8, 2015. We warned Appellant we would not grant any further extensions absent
extenuating circumstances.
         On June 8, 2015, Appellant’s counsel notified this court of a death in his family and
moved this court for an extension of time to file the brief until June 16, 2015, a due date ninety-
eight days after the notice of appeal was filed. See TEX. R. APP. P. 38.6(a); see also TEX. R. JUD.
ADMIN. 6.2, available at http://www.txcourts.gov/media/698396/rja_20140901.pdf (directing
courts of appeals to dispose of SAPCR suits “[w]ithin 180 days of the date the notice of appeal is
filed”).
       Appellant’s motion is GRANTED. Appellant’s brief must be filed with this court not
later than June 16, 2015.      NO FURTHER EXTENSIONS OF TIME TO FILE
APPELLANT’S BRIEF WILL BE GRANTED.
       If Appellant fails to file the brief as ordered, we will abate this appeal and remand the
cause to the trial court for an abandonment hearing. See, e.g., TEX. R. APP. P. 38.8(b); see also
TEX. FAM. CODE ANN. § 107.013 (West 2014) (requiring the trial court to appoint counsel to
represent an indigent parent in a parental termination case); In re K.S.M., 61 S.W.3d 632, 633
(Tex. App.—Tyler 2001, no pet.) (“Like indigent criminal appellants, indigent appellants
challenging an order terminating their parental rights enjoy a right to counsel on appeal.”); cf.
TEX. R. APP. P. 38.8(b); Samaniego v. State, 952 S.W.2d 50, 52–53 (Tex. App.—San Antonio
1997, no pet.).
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court